Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER' S AMENDMENT
	An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Raymond Tabandeh on 04/08/2022:
In claim 1, line 6, after “processings include”, “one” has been deleted; same line after “processings include”,--two--has been inserted.
In claim 8, line 8, after “assistance processings include”, “one” has been deleted; same line after “assistance processings include”,--two--has been inserted.
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 06/12/2020, assigned serial 16/772,718 and titled “In-Vehicle Apparatus and Information Presentation Method.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The applicant’s amendment and arguments filed on 04/05/2022 have been fully considered and persuasive.  The previous 35 U.S.C. 101 rejection has been withdrawn.
After carefully reconsidering the application and the applied prior art, the examiner has realized the application is patentably distinct from the prior art.  The prior art are not deemed strong to make the application unpatentable.  
The prior art closest to the subject matter of the claimed invention is US patent application publication No. US 2018/0283889 A1 (Koo reference).  Koo disclosed systems and methods for generating navigation route plans based on user intents.  The system includes a route generator that generate a route including a sequence of a plurality of geolocations.  As disclosed in Koo, the user interface includes an intention window that includes a collection of preset intention wherein the preset intentions are presented as icons in a list.  The user can select an intention icon from the set of intentions, and during receiving of the selection of the intention icon, the navigation application may set user constraints and the user’s personal preferences.  However, Koo is not teaching or even suggesting the features of “the plurality of assistance processings includes one or more of weather forecast, reporting schedule information of the user, playing music according to the user’s taste, and displaying environment images, wherein the execution time for each of the plurality of assistance processings is based on a travel route of the vehicle or based on travel history of the vehicle stored in the memory.”
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.


		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667